DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed April 13, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 11, 12, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa et al. (US Patent Application Pub. No.: US 2013/0140933 A1) in view of Nigo et al. (Japanese Patent Document No.: JP .
For claim 1, Katsuhisa et al. disclose the claimed invention comprising: a stator (reference numeral 5, figure 2); and a rotor (reference numeral 4, figure 2) attached to a shaft (reference numeral 2) and comprising: a rotor core (reference numeral 4) disposed opposing an inner side of the stator (reference numeral 5) across an air gap (see figure 2), a plurality of field poles (each of permanent magnets 12 considered as a field pole, see figure 3) which are adjacently formed at an outer side of the rotor core (reference numeral 4, see figure 3), a permanent magnet (reference numeral 12) disposed in each of the plurality of field poles (see figure 3), respectively, in a circumferential direction of the rotor core (see figure 3), and a plurality of slits (reference numeral 40) whose longitudinal axial direction is a radial direction of the rotor core, and which are formed in the plurality of field poles (see figures 3, 9), respectively, and extend toward an outer peripheral side of the rotor core (see figure 9), a distance between a first central line positioned between a first pair of the plurality of slits (reference numeral 40, see figure 9) and a second central line positioned between a second pair of the plurality of slits (reference numeral 40, figure 9), which neighbors the first pair, becomes greater as the first central line and the second central line extend toward the outer peripheral side of the rotor core (reference numeral 11, see figure 9).  Katsuhisa et al. however do not specifically disclose the plurality of field poles being formed as convex shapes wherein a periphery of the rotor core is formed by outer points of the convex shapes, proximate the inner side of the stator, wherein a radius of each of the plurality of field poles is smaller than a radius of an arc which comprises the outer points of the convex shapes 
Nigo ‘410 disclose field poles (see figures 20, 21) of the rotor (reference numeral 20) being formed as convex shapes wherein a periphery of the rotor core is formed by outer points of the convex shapes (at each field pole, see figures 20, 21), proximate the inner side of the stator (reference numeral 10, see figure 40), wherein a radius of each of the plurality of field poles is smaller than a radius of an arc which comprises the outer points of the convex shapes and is centered on the shaft (at center of rotor 20, see figures 20, 21).  Yabe et al. disclose the rotor core being formed by electromagnetic steel sheets (see English translation of Yabe et al., Detailed Description of the Invention, paragraph [0029]), and the connection portion (reference numeral 626, see figure 7) provided on the outer peripheral side of the field pole and having a width which can be adjusted (see English translation of Yabe et al., Detailed Description of the Invention, paragraphs [0043-0046, 0068-0071]), which would enable a person of ordinary skill in the art to have a radial direction width being smaller than a thickness of the steel plate.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the field poles formed as convex shapes as disclosed by Nigo ‘410 and also to have a rotor formed by electromagnetic steel sheets 
For claim 2, Katsuhisa et al. disclose the plurality of slits (reference numeral 40) being disposed axisymmetrically sandwiching a central slit disposed in a circumferential direction center of each of the plurality of field poles (see figure 9).  
For claims 3 and 9, Katsuhisa et al. disclose an odd number of the plurality of slits (reference numeral 40) being disposed in each of the plurality of field poles (see figure 9).  
For claims 5, 11, and 16, Katsuhisa et al. disclose the permanent magnet (reference numeral 12) having a flat plate form such that a circumferential direction width of the permanent magnet is greater than a radial direction width thereof (see figure 9).  
For claims 6, 12, and 17, Katsuhisa et al. in view of Nigo ‘410 and Yabe et al. disclose the claimed invention except for an external form of the rotor being a floral form.  Nigo ‘410 further disclose an external form of the rotor (reference numeral 20) being a floral form (see figures 20, 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an external form of the rotor being a floral form as disclosed by Nigo ‘410 for the rotor of Katsuhisa et al. in view of Nigo ‘410 and Yabe et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claims 8, 14, and 19, Katsuhisa et al. in view of Nigo ‘410 and Yabe et al. disclose the claimed invention except for the permanent magnet being fixed in a .  

Claims 4, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa et al. in view of Nigo ‘410 and Yabe et al. as applied to claims 1-3 above, and further in view of Nigo et al. (US Patent Application Pub. No.: US 2015/0280500 A1, hereinafter Nigo ‘500).
For claims 4, 10, and 15, Katsuhisa et al. disclose the claimed invention including the stator including a stator core (Katsuhisa et al., reference numeral 5) having a plurality of teeth (Katsuhisa et al., reference numeral 21b) and a plurality of slots .  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa et al. in view of Nigo ‘410 and Yabe et al. as applied to claim 1 above, and further in view of Takemoto et al. (US Patent Application Pub. No.: US 2010/0148612 A1).
For claim 20, Katsuhisa et al. in view of Nigo ‘410 and Yabe et al. disclose the claimed invention except for each of the plurality of field poles comprising a permanent magnet mounting hole, and the permanent magnet being disposed in the permanent magnet mounting hole such that an air gap is formed between each side of the permanent magnet and the rotor core.  Takemoto et al. disclose the permanent magnet (reference numeral 11) in the permanent magnet mounting hole (reference numeral 13, see figure 34), and the permanent magnet (reference numeral 11) being disposed in the permanent magnet mounting hole (reference numeral 13) with gaps formed between each side of the permanent magnet (reference numeral 11) and the rotor core (see .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-12, 14-17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Also in response to Yabe et al. disclosing magnetic saturation occurring and permeability decreasing when the dimension t is reduced, a person of ordinary skill would still be able to thicken the dimension t while still maintaining the claim limitation of the radial direction width of the connection portion being smaller than a thickness of the electromagnetic steel plate.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834